Exhibit 10.58
[Letterhead of The Goldman Sachs Group, Inc.]
October 28, 2008
[Name of Senior Executive Officer],
     c/o The Goldman Sachs Group, Inc.,
          85 Broad Street,
               New York, New York 10004.
Dear _____,
          The Goldman Sachs Group, Inc. (“GS Group”) has entered into a letter
agreement, dated October 26, 2008 (including the Securities Purchase Agreement –
Standard Terms incorporated by reference therein, the “Securities Purchase
Agreement”), with the United States Department of Treasury (“Treasury”) as part
of GS Group’s participation in the Treasury’s TARP Capital Purchase Program (the
“CPP”).
          For GS Group to participate in the CPP and as a condition to the
closing of the investment contemplated by the Securities Purchase Agreement, GS
Group is required to establish specified standards for incentive compensation to
its “senior executive officers” (as defined below), and to make changes to
certain of its compensation arrangements. To comply with these requirements, and
in consideration of the benefits that you will receive as a result of GS Group’s
participation in the CPP, you agree as follows:

  (1)   No Golden Parachute Payments. GS Group is prohibiting any golden
parachute payment (as defined below) to you during any “CPP Covered Period.” A
“CPP Covered Period” is any period during which (A) you are a senior executive
officer and (B) Treasury holds an equity or debt position acquired from GS Group
in the CPP.     (2)   Recovery of Bonus and Incentive Compensation. Any bonus or
incentive compensation payments to you during a CPP Covered Period is subject to
recovery or “clawback” by GS Group if the payments were based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria.     (3)   Compensation Program Amendments. Each of GS Group’s
compensation, bonus, incentive and other benefit plans, programs, arrangements
and

 



--------------------------------------------------------------------------------



 



      agreements (including, without limitation, the Amended and Restated Stock
Incentive Plan and each RSU, stock option and other agreement thereunder, the
Partner Compensation Plan, the Restricted Partner Compensation Plan and any
document governing any employee special investment) (collectively, “Benefit
Plans”) applicable to you hereby is amended if and to the extent necessary to
give effect to provisions (1) and (2) and as required under the Securities
Purchase Agreement.         In addition, the CPP requires the Compensation
Committee of GS Group’s Board of Directors to review annually with GS Group’s
senior risk officers the features of the Benefit Plans to ensure that they do
not encourage senior executive officers to take unnecessary and excessive risks
that threaten the value of GS Group. If and to the extent that, as a result of
any such review, the Compensation Committee determines any revision to any
Benefit Plan is appropriate, you hereby agree to any such revisions and you
agree to execute such additional documents as GS Group deems necessary or
appropriate to effect such revisions.     (4)   Definitions and Interpretation.
This letter shall be interpreted as follows:

  •   “Senior executive officer” means GS Group’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA and the regulations governing the CPP.  
  •   “Golden parachute payment” has the same meaning in subsection 111(b)(2)(C)
of EESA.     •   “EESA” means the Emergency Economic Stabilization Act of 2008
as implemented by guidance or regulation that has been issued and is in effect
as of the “Closing Date” as defined in the Securities Purchase Agreement.     •
  “GS Group” includes any entities treated as a single employer with GS Group
under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). (We note that you
also are delivering a waiver pursuant to the Securities Purchase Agreement, and,
as between GS Group and you, the term “employer” in that waiver will be deemed
to mean GS Group as used in this letter).     •   The term “CPP Covered Period”
shall be limited by, and interpreted in a manner consistent with, 31 C.F.R. §
30.11 (as in effect on the Closing Date).     •   Provisions (1) and (2) of this
letter are intended to, and will be interpreted, administered and construed to,
comply with Section 111 of EESA and the regulations thereunder and the
regulations governing the CPP (as in effect on the Closing Date)and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter.

 



--------------------------------------------------------------------------------



 



     This letter is subject to the provisions of Annex A, which is part hereof.
*                     *                     *

            Very truly yours,

The Goldman Sachs Group, Inc.
      By:           Name:           Title:        

Intending to be legally bound, I agree
with and accept the foregoing terms.
                                                            

 



--------------------------------------------------------------------------------



 



ANNEX A
Section 1. Arbitration
          (a) Any dispute, controversy or claim between the The Goldman Sachs
Group, Inc and its subsidiaries and affiliates (the ”Firm”) and the Senior
Executive Officer Grantee, arising out of or relating to or concerning this
letter (this “Agreement”), shall be finally settled by arbitration in New York
City before, and in accordance with the rules then obtaining of, the New York
Stock Exchange, Inc. (the “NYSE”) or, if the NYSE declines to arbitrate the
matter in New York City (or if the matter otherwise is not arbitrable by it),
the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by the Senior Executive Officer must first be submitted to the
Compensation Committee (the “Committee”) in accordance with claims procedures
determined by the Committee. This Section 1 is subject to the provisions of
paragraphs (b) and (c) below.
          (b) The Firm and the Senior Executive Officer irrevocably submit to
the exclusive jurisdiction of any state or federal court located in the city of
New York over any suit, action or proceeding arising out of or relating to or
concerning this Agreement that is not otherwise arbitrated or resolved according
to paragraph (a) above. This includes any suit, action or proceeding to compel
arbitration or to enforce an arbitration award. The Senior Executive Officer
acknowledges that the forum designated by this paragraph (b) has a reasonable
relation to this Agreement and to the Senior Executive Officer’s relationship
with the Firm. Notwithstanding the foregoing, nothing herein shall preclude the
Firm from bringing any suit, action or proceeding in any other court for the
purpose of enforcing the provisions of this Section 1 or otherwise.
          (c) The agreement by the Senior Executive Officer and the Firm as to
forum is independent of the law that may be applied in the suit, action or
proceeding and the Senior Executive Officer and the Firm agree to such forum
even if the forum may under applicable law choose to apply non-forum law. The
Senior Executive Officer hereby (i) waives, to the fullest extent permitted by
applicable law, any objection which the Senior Executive Officer may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Section 1(b), (ii) undertakes not to
commence any action arising out of or relating to or concerning this Agreement
in any forum other than a forum described in this Section 1 and (iii) agrees
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
shall be conclusive and binding upon the Senior Executive Officer and the Firm.
          (d) The Senior Executive Officer irrevocably appoints each General
Counsel of GS Group as his or her agent for service of process in connection
with any suit, action or proceeding arising out of or relating to or concerning
this Agreement which is not arbitrated pursuant to the provisions of
Section 1(a), who shall promptly advise the Senior Executive Officer of any such
service of process.
          (e) The Senior Executive Officer agrees to keep confidential the
existence of, and any information concerning, a dispute, controversy or claim
described in this Section 1, except that the Senior Executive Officer may
disclose information concerning such dispute, controversy or claim to the
arbitrator or court that is considering such dispute, controversy or claim or to
his or her legal counsel (provided that such counsel

 



--------------------------------------------------------------------------------



 



agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute, controversy or claim).
Section 2. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

 